DETAILED ACTION
Status of Claims
1.	This action is in reply to the Applicant’s Request for Reconsideration dated July 19, 2021.
2.	Claims 1-17 and 26-33 have been cancelled.
3.	Claim 18 has been amended.
4.	Claims 18-25 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 18-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The independent claim recites receiving current market data for a tradeable object; displaying in a trading interface for the received current market data where the trading interface includes: a plurality of aligned price levels sequentially arranged along a central price axis, a plurality of ask regions aligned  adjacent to the central price axis, where each ask region of the plurality of ask regions is aligned with a corresponding price level; and a plurality of bid regions aligned adjacent to the central price axis, where each bid region of the plurality of bid regions is aligned with a corresponding price level; displaying, in the trading interface, the current market data according to a first interface format, the first interface format including: a current price for the tradeable object displayed at each price level of the plurality of price levels; a numerical value representing a current ask quantity available for each of the plurality of ask regions aligned adjacent to the price displayed in the current price for each price level; a numerical value representing a current bid quantity available for each of the plurality of bid regions aligned adjacent to the price displayed in the current price for each price level; receiving, at the trading interface a toggle command to switch between the first interface format and a second interface format; in 
	The series of steps recited describe displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.                                                                                                                                                                                                        
ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
	Yes, the current claims recite a method for displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

Claim 18 recites a trading device with a processor and a display device, a user input device, and a trading interface of a graphical user interface, and is just applying generic computer components to the recited abstract limitations.  The graphical user interface and the trading interface appear to be just software.  (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In the instant case, the independent claims recite additional elements that are mere instructions to apply an exception because they do not more than merely invoke computers or machinery as a tool in its ordinary capacity for receiving, displaying and converting data to other formats. As currently claimed, the limitations are using computers or other machinery as a tool to perform an existing process and is therefore equivalent to “applying it”.
In the instant case, the claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea, steps related to utilizing current market data at various price levels, selection of a particular data source (market data) or type of data to be manipulated (visualizing ask and bid regions for tradeable objects at different price levels and formats) do not add a meaningful limitation equating to significantly more 
In the instant case, the claims are indicating a field of use or technological environment in which to apply the judicial exception by referencing the market data being used.  Claim 18 recites that the steps are performed by a processor of a trading device. 
In particular, the claim only recites a trading device with a processor and a display device, a user input device and a trading interface of a graphical user interface which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  i) receiving or transmitting data over a network, ii) performing repetitive calculations, iii) electronic recordkeeping, iv) storing and retrieving information in memory, v) electronically scanning or extracting data from a physical document, vi) a web browser’s back and forward button functionality (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order; shuffling and dealing a standard deck of cards; restricting public access to media by requiring a consumer to view an advertisement; identifying undeliverable mail items, decoding data on those mail items, and creating output data; presenting offers and gathering statistics; determining an estimated outcome and setting a price; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; storing and retrieving information and electronically scanning or extracting data as well as sorting information– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“It should be understood that the trading device may be any computing device, such as a personal computer, laptop computer, hand-held computer, tablet computer, smart phone or some other device that includes a display, user interface and includes hardware for communication with the electronic exchange.” (See Applicant Specification paragraph 3)  

“Although this description discloses embodiments including, among other components, software executed on hardware, it should be noted that the embodiments are merely illustrative and should not be considered as limiting. For example, it is contemplated that any or all of these hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software,  

“Other embodiments are directed to a non-transitory computer-readable information recording medium which stores a program for controlling a computer to receive market data from an electronic exchange, the program comprising code for permitting the computer to perform the steps for displaying the first interface format including all of the features described above and/or the features of the exemplary embodiments described herein below, and displaying a second interface format of current market data in a second area of the display device, the second area being smaller than the first area, responsive receiving a user selection to through a user input device, wherein the second interface format may include all of the features described above and/or the features of the exemplary embodiments described herein." (See Applicant Specification paragraph 24) 

“A trading application may include computer readable instructions that are stored in a computer readable medium and executable by a processor. A computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory, read-only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non- transitory or tangible computer readable medium is expressly defined to include any type of computer readable storage media and to exclude propagating signals.” (See Applicant Specification paragraph 35)

“One or more components or modules of a trading application may be loaded into the computer readable medium of the trading device 110 from another computer readable medium. For example, the trading application (or updates to the trading application) may be stored by a manufacturer, developer, or publisher on one or more CDs or DVDs, which are then loaded onto the trading device 110 or to a server from which the trading device 110 retrieves the trading application. As another example, the trading device 110 may receive the trading application (or updates to the trading application) from a server, for example, via the Internet or an internal network. The trading device 110 may receive the trading application or updates when requested by the trading device 110 (for example, "pull distribution") and/or un-requested by the trading device 110 (for example, "push distribution").” (See Applicant Specification paragraph 36) 

“FIG. 3 illustrates a block diagram of an example computing device 300 which may beused to implement the disclosed embodiments. The trading device 110 of FIG. 1 may include one or more computing devices 300, for example. The gateway 120 of FIG. 1 may include one or more computing devices 300, for example. The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.” (See Applicant Specification paragraph 57)



“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310. The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300. The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.” (See Applicant Specification paragraph 59)

“The processor 312 may be any suitable processor, processing unit, or microprocessor. The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital circuits, programmed processors, and/or combinations thereof, for example. The processor 312 may be a single device or a combination of devices, such as one or more devices associated with a network or distributed processing. Any processing strategy may be used, such as multi- processing, multi-tasking, parallel processing, and/or remote processing. Processing may be local or remote and may be moved from one processor to another processor. In certain embodiments, the computing device 300 is a multi-processor system and, thus, may include one or more additional processors which are communicatively coupled to the communication network 310.” (See Applicant Specification paragraph 60)
“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314. As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor. The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code, for example. The logic may be received from an external communication device via a communication network such as the network 340. The processor 312 may execute the logic to perform the functions, acts, or tasks illustrated in the figures or described herein.” (See Applicant Specification paragraph 61)
“The memory 314 may be one or more tangible media, such as computer readable storage media, for example. Computer readable storage media may include various types of volatile and non-volatile storage media, including, for example, random access memory, read- only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non-transitory or tangible computer readable medium is expressly defined to include any type of computer readable medium and to exclude propagating signals. The memory 314 may include any desired type of mass storage 

“The memory 314 may include one or more memory devices. For example, the memory 314 may include local memory, a mass storage device, volatile memory, non-volatile memory, or a combination thereof. The memory 314 may be adjacent to, part of, programmed with, networked with, and/or remote from processor 312, so the data stored in the memory 314 may be retrieved and processed by the processor 312, for example. The memory 314 may store instructions which are executable by the processor 312. The instructions may be executed to perform one or more of the acts or functions described herein or shown in the figures.” (See Applicant Specification paragraph 63) 

“The memory 314 may store a trading application 330. In certain embodiments, the trading application 330 may be accessed from or stored in different locations. The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.” (See Applicant Specification paragraph 64)
“In certain embodiments, during an installation process, the trading application may be transferred from the input device 318 and/or the network 340 to the memory 314. When the computing device 300 is running or preparing to run the trading application 330, the processor 312 may retrieve the instructions from the memory 314 via the communication network 310.” (See Applicant Specification paragraph 65) 

“The example block diagrams, systems, and/or flow diagrams may be implemented using any combination of application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)), field programmable logic device(s) (FPLD(s)), discrete logic, hardware, and/or firmware, for example. Also, some or all of the example methods may be implemented manually or in combination with the foregoing techniques, for example.” (See Applicant Specification paragraph 79)

“The example block diagrams, systems, and/or flow diagrams may be performed using one or more processors, controllers, and/or other processing devices, for example. For example, the examples may be implemented using coded instructions, for example, computer readable instructions, stored on a tangible computer readable medium. A tangible computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory (RAM), read-only memory (ROM), programmable read-only memory (PROM), electrically programmable read-only memory (EPROM), electrically erasable read-only memory (EEPROM), flash memory, a hard disk drive, optical media, magnetic tape, a file server, any other tangible data storage device, or any combination thereof. The tangible computer readable medium is non-transitory.” (See Applicant Specification paragraph 80) 


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea
The independent claim is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Claim 19 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the central price axis is displayed vertically on the display.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 20 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the ask bar for the current ask quantity included in the ask regions and bid bar for the current bid quantity included in the bid regions displayed in the second interface format extend in opposing directions relative to the central price axis. No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception 
Claim 21 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the bid bar comprises a graphic of a size that is scaled relative to all of the current bid quantities in each of the plurality of bid regions.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 22 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the ask bar comprises a graphic of a size that is scaled relative to all of the current ask quantities in each of the plurality of ask regions.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 23 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the second interface format further includes a display of at least one of the current prices.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 24 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising wherein the ask bar and the bid bar are each displayed in one or more colors.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are 
Claim 25 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising redisplaying the first interface format after displaying the second interface format in response to receiving a second user selection thereof through a user input device. No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
The dependent claims further define the abstract idea that is presented in the independent Claim 18 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons as basis as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   Therefore the dependent claims are also directed to an abstract idea.
Thus, Claims 18-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 

Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
	In particular, Applicant uses the following terms:

A trading device: the claims indicate that the trading device has a processor and a display device.
Applicant’s Specification indicates the following:
“It should be understood that the trading device may be any computing device, such as a personal computer, laptop computer, hand-held computer, tablet computer, smart phone or some other device that includes a display, user interface and includes hardware for communication with the electronic exchange.” (See Applicant Specification paragraph 3)  

“FIG. 3 illustrates a block diagram of an example computing device 300 which may beused to implement the disclosed embodiments. The trading device 110 of FIG. 1 may include one or more computing devices 300, for example. The gateway 120 of FIG. 1 may include one or more computing devices 300, for example. The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.” (See Applicant Specification paragraph 57)

“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320. The computing device 300 may include additional, different, or fewer components. For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided. As another example, the computing device 300 may not include an input device 318 or output device 320.” (See Applicant Specification paragraph 58)

“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310. The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300. The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.” (See Applicant Specification paragraph 59)

“The processor 312 may be any suitable processor, processing unit, or microprocessor. The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital 
“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314. As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor. The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code, for example. The logic may be received from an external communication device via a communication network such as the network 340. The processor 312 may execute the logic to perform the functions, acts, or tasks illustrated in the figures or described herein.” (See Applicant Specification paragraph 61)

A trading interface:
“FIG. 4 provides an embodiment of an exemplary trading interface of the invention referred to herein as a trading interface format 402 for presenting market data relating to a tradeable object. Interface format 402 may be displayed in a display area 400 defined on any type of display device in communication with computing device 300, and may be connected with or otherwise comprise output device 320.” (See Applicant Specification paragraph 67)


As such, the trading device can be any computing device that includes a display, user interface and includes hardware for communication with the electronic exchange.  The computing device includes a communication network, processor, memory, an interface, an input device and an output device and may include additional, different or fewer components. The trading device may include one or more computing devices which may include a processor may be any suitable processor which may be one or more general processors. The processor may be operable to execute logic or instructions to perform functions, acts or tasks disclosed.  
The trading interface appears to be a presentation of market data relating to a tradeable object that is displayed on any type of display device.  The user input device is also disclosed at a high level. (See Applicant Specification paragraphs 20, 23-24 and 75-76)
Accordingly, it appears that the term “trading device” discloses nothing more than a general purpose computer that is executing the instructions. The term “trading interface” discloses nothing more than an interface format that presents market data relating to a tradeable object on any type of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18, as claimed, recites in part “…and wherein the ask bar extends horizontally away from the central price axis…” and “…wherein the bid bar extends horizontally away from the central price axis in a direction opposite from the horizontally extending ask bar”.   
Horizontal as defined by Merriam Webster is parallel to, in the plane of, or operating in a plane parallel to the horizon or to a baseline.  Assuming that the central axis is on a y axis, for example, horizontal can indicate directionally x or –x on the horizontal axis and it is unclear what “horizontally away” would mean in this context.   Is there a certain distance that qualifies as “away”?  A certain direction?  It is unknown and unascertainable from the context of the claim.     However, as the term could merely indicate a baseline, it is conceivable that the central price axis could be in any direction (e.g., a z-axis), thus the further description of horizontally away does not clearly disclose what is happening in the claim.   Examiner suggests defining the direction of the central price axis (as is disclosed in dependent Claim 19) to claim with precision the direction that Applicant is trying to claim is horizontal from the central price axis.  The further reference to “horizontally extending” is based on a term that is not clearly presented.  Dependent Claims 19-25 are further rejected on a rejected base claim.


Prior Art of Record Not Currently Relied Upon
Singer (US PG Pub. 2012/0173405) – disclosing systems and methods that provide a trading interface that includes an integrated market grid region and a chart region that can be simultaneously used for order entry and market analysis.  
Stearns (US PG Pub. 2010/0030678) -  disclosing a system and method for the electronic trading of investment vehicles using a graphical user interface with a versatile and efficient market depth tool with a dynamic price axis for executing trades.  (See Stearns paragraph 2)  The tool advantangeously provides flexible and configurable systems for centering a central market price in specified areas of a graphical user interface display. (See Stearns paragraph 11)  The market depth tool may be represented by a plurality of axes, oriented horizontally, vertically or in some other relationship, with a first axis (which could be a row or a column) representative of prices of the vehicle being traded, a second axis (which could be a row or a column) representative of bid volume and a third axis (which could be a row or a column) representative of ask volume.  (See Stearns paragraph 11)  
Singer 2 (US PG Pub. 2004/0103054) - disclosing a trading screen configurable for two or more display regions in which at least one of the regions uses consolidation.  (See Singer 2 paragraph 39)  The trading screen may be used to increase the resolution at an area surrounding the inside market, while still using price consolidation to allow the trader to view information from price levels further away from the inside market.  (See Singer 2 paragraph 39)  The ask quantity column displays current ask quantities at various different price levels and the bid quantity column displays current bid quantities at various different price levels. (See Singer 2 paragraph 41) The trading screen may be configured to display two or more different display regions, which may be sub-regions of the price column and may be used to display un-consolidated or consolidated price levels. (See Singer 2 paragraph 50) 
Rosenthal et al. (US PG Pub. 2010/0293110) - discloses a method and system for electronic options trading on a graphical user interface. (See Rosenthal Abstract)  The method and system provide one or more sets of electronic option trading information for automatically display[ing] in a graphical in a dynamic option information column a market depth format. (See Rosenthal paragraph 27)  The information displayed in the dynamic option information column is dynamically selectable and changeable based on electronic option trading preferences. (See Rosenthal paragraph 27) The application provides the ability to manage Desktop Layouts, which is a state of a GUI as it appears to a user.  (See Rosenthal paragraph 98)  This includes, but is not 

Response to Arguments
Applicant’s arguments dated July 19, 2021 with respect to claims 18-25 have been considered as follows:

As to the 112(a) Rejection:
In terms of the 112(a) rejection, Applicant’s argument, in view of referenced paragraph 72 and Figure 5 define a central axis vertically in the Figure and denote the regions extending transversely with respect to the central axis as shown in Figure 5. (See Applicant’s Arguments dated 07/19/2021, page 5-6) As defined by dictionary.com, transverse is defined as lying or extending across or in a cross direction. (www.dictionary.com/browse/transverse)  Thus, while the specification does not recite “horizontally” or “horizontally away” as claimed, it appears that there is sufficient written description, in the context of an identified direction of central axis with graphically disclosed bars for the use of the terms “horizontally” or “horizontally away”.

As to the 112(b) Rejection:
While it does appear that there is sufficient description in the totality of the disclosure to use the terms horizontally or horizontally away, the independent claim does not define a directionality of the central price axis from which to discern what direction the placement of the bid and ask bars from the central price axis would constitute horizontally away.  This limitation requires additional precision as indicated in the rejection in chief.

	As to the 101 Rejection:
The 101 rejection has been updated to reflect the latest amendments. 
Applicant argues that the meaning and holding of Ex Parte Smith has been misstated and subsequent reliance upon that misstatement has been to Applicant’s detriment. (See Applicant’s Arguments dated 07/19/2021, page 6)  Applicant argues that the Director and Precedential Opinion Panel determined that the holding in Smith reflected Office Policy that electronic trading systems reflect patent eligible subject matter and asserts that Office Policy is being ignored by not considering and addressing that Smith has been identified by the Director as an Informative decision. (Id.) Applicant then Smith reflects the potential patentability of electronic trading systems, including improvements to electronic trading systems and that as a consequence of this designation that the subsequent determinations of improvements to technology, i.e., exemplary electronic trading systems, is conducted based on known electronic trading systems at the time of filing and not to generic computer hardware or other conventional computing components. (Id at pages 6-7)  Applicant further argues that the Smith decision affirms their reasoning referring to the PTAB opinion on page 9 that makes reference to the specification in the underlying application at issue in Smith. (Id at page 7)  Applicant, quoting Smith, refers to a part of the conclusion given in the decision disclosing that the claimed timing mechanisms and associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems. (Id at page 7)
While Applicant acknowledges that the Smith decision was designated as Informative and not Precedential, Applicant also attempts to make the argument that as a matter of Office Policy electronic trading systems such as Smith provide an example of “other technology” as discussed in MPEP 2106.05(a). (Id). 
Examiner disagrees.  Applicant is overstating the import of Smith and is attempting to accord more weight to the decision than is warranted.  While it is true that the Ex Parte Smith decision has been designated Informative, that designation does not equate to an Office Policy that electronic trading systems qualify as other technology under MPEP 2106.05(a).
Designations of PTAB decisions as precedential or informative is discussed in SOP 2 (Revision 10). (See Patent Trial and Appeal Board Standard Operating Procedure 2 (“SOP 2”) – https://www.uspto.gov/sites/default/files/documents/SOP2 R10 FINAL.pdf)  In particular, SOP 2 discloses that “informative decisions set forth Board norms that should be followed in most cases, absent justification, although an informative decision is not binding on the Board”.  (SOP 2 at page 11)
As an initial matter, this designation is as to Board procedures.  This application is not being prosecuted before the PTAB at this time.  Secondly, as to the assertion that the informative decision reaches further and governs decisions made by the Office prior to PTAB proceedings, Examiner further disagrees.  The Manual of Patent Examining Procedure (MPEP) is the guide to the practices and procedures relative to the prosecution of patent applications proceedings before the USPTO. (See MPEP Forward)  Further, the MPEP particularly addresses Treatment of Court and Patent Trial and Appeal Decisions Affecting Patent and Trademark Office Policy and Practice at MPEP 1721:
“In the event the Patent Trial and Appeal Board (Board) or court decision is one that significantly adds to the body of law by, for example, addressing a new legal or procedural issue, 
When any examiner or supervisor in the Patent Examining Corps (Corps) concludes that a recent decision of the Board or a court affects existing USPTO policy or practice, the matter should be brought to the attention of the appropriate TC Director through normal chain-of-command procedures.
When the TC Director believes that guidance to the Corps is warranted as a result of a decision, the TC Director should consult with the Deputy Commissioner for Patent Examination Policy and provide a draft of the guidance that is recommended as appropriate under the circumstances. The Deputy Commissioner for Patent Examination Policy will then consult appropriate Office officials, as necessary, to formulate a recommendation to the Commissioner for Patents on the policy implications of the decision's opinion.
It may be necessary for the Director, General Counsel, Solicitor, Chief Administrative Patent Judge, Commissioner for Patents, Deputy Commissioner for Patent Examination Policy, Deputy Commissioner for Patent Operations and TC Director making the recommendation to meet to review and discuss the policy ramifications of the decision's opinion and recommended guidance to enable the Director to determine how the USPTO will proceed.
Communication of the determination of the policy implications of the court or Board decision will normally take place by either notice in the Official Gazette and/or via memorandum to USPTO personnel. Ultimately, the policy implications of the decision will be officially incorporated into the Manual of Patent Examining Procedure and Office of Patent Training curriculum materials during the next update cycle for these reference materials.” (MPEP 1721 – emphasis added)
The decision in Ex Parte Smith was mailed on February 1, 2019.  The above requirement to incorporate policy implications during the next update cycle would have meant that if a policy was to be implemented based on Ex Parte Smith it would have happened during the next update cycle.  There was no implementation of Ex Parte Smith in the June 2020 MPEP revision, thus it appears that Applicant’s assertion that this decision reflects examination policy is unpersuasive.
The instant application turns on its own facts and disclosures and while in Smith, the particular claims at issue were found to integrate the recited judicial exception of derivative trading into a practical application, the basis was the limiting of the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, with the delay allowing for other matching orders to be received from in-market participants so that the order could be allocated between the first and second market 
Applicant then notes that the Office Action acknowledges that specific technological improvement may be found in electronic trading systems and proceeds to evaluate those improvements based on their effects on generic computing components instead of electronic trading systems which are the subject of the pending claims and the Specification. (Id)   Applicant maintains that the determination must be made between the features and functionality of the pending claims and whether those elements are present in known electronic trading system(s). (Id). Applicant further argues that no known electronic trading system provides the features and functionality of the pending claims resulting in “a fast, accurate, and comprehensive view of the current market conditions for a large number of tradable objects through data visualization” and that accordingly, the features and functionality of the pending claims reflect an improvement with consider [sic] with respect to known electronic trading systems. (See Applicant’s Arguments dated 07/19/2021, pages 7-8)
Examiner disagrees with Applicant’s conclusions.
First, it appears that Applicant is attempting to conflate a 102 analysis with the instant 101 analysis.  The prior art is not at issue at the present time.  The 101 analysis is a matter of law, not a finding of fact.  This is not a persuasive argument.
“The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility.” (See MPEP 2106.05(a)).  The current claims are claiming receiving current market data from an electronic exchange by a “processor of a trading device” and displaying in a GUI a trading interface in a display device of the trading device. (See Applicant’s instant Claim 18)  Applicant is claiming a trading device (which as detailed above, is recited at a high level of generality and may be any computing device as defined by Applicant’s specification) that is displaying data in a trading interface (which is disclosed to be presenting market data on any type of display device in communication with a computing device).  If the Applicant has other technology beyond the use of a computer, that should be claimed.
Though Applicant asserts that claims are part of an electronic trading system, there is no trading system claimed.  The presented independent claim is a method claim that gets information from and sends information to an electronic exchange using a trading interface – however any operations of the exchange itself are outside the bounds of the method presented.
Trading Technologies International, Inc., v. IBG LLC Interactive Brokers LLC, decided by the U.S. Court of Appeals for the Federal Circuit as to Appeals 2017-2257 and 2017-2323 from the PTAB, each decided in April 2019 – after Ex Parte Smith, it appears that Applicant’s arguments are misplaced as to the assertion that the analysis of an improvement should be based on known electronic trading systems, not on the systemization actually being used in the claims.
At issue in Trading Technologies International v. IBG LLC, 921 F.3d 1084-1095 (2019) were a trio of patent reviews that were deemed to be ineligible under 35 U.S.C. 101 pursuant to a CBM review by the PTAB.   Each of the patents at issue were generally related to GUIs for electronic trading.   While Trading Technologies (“TT”) argued that the inventions addressed technical problems in the way prior art GUI tools were constructed and operated and claimed that the ‘999 patent addressed problems related to speed, efficiency, and usability and that the ‘056 patent addressed problems related to intuitiveness, visualization and efficiency, the Board found and the Court agreed that the “patents relate to the practice of a financial product, not a technological invention.” (Trading Technologies International v. IBG LLC, 921 F. 3d 1084, 1089 (2019))   The Court noted that the specification made clear that “the invention simply displays information that allows a trader to process information more quickly” and concluded that the invention “makes the trader faster and more efficient, not the computer”. (Id. at pages 1089-1090, emphasis in original)
With reference to the ‘374 patent reciting a method for facilitating trade order entry, the method included steps that received market data for a commodity, identified a plurality of sequential price levels for the commodity based on the market data, and displayed a plurality of graphical locations aligned along an axis. (Id. at page 1090)  TT argued that the claimed invention “improves speed, accuracy, and usability compared to prior art GUI tools, which are necessarily rooted in computer technology.” (Id. at 1091)   The Court agreed that these purported improvements are not technological and referred to Applicant’s specification which disclosed that the invention “provide[s] the trader with improved efficiency and versatility in placing, and thus executing, trader orders for commodities in an electronic exchange.” (Id)  The Court concluded that “[t]his is focused on improving the trader, not the functioning of the computer” and that the specification acknowledged that the invention “can be implemented on any existing or future terminal with the processing capability to perform the functions described”.  (Id).
With regards to the ‘999 patent, the Court concluded:
E.g., ‘999 patent at 2:39-41.  We conclude that the claims are directed to the abstract idea if graphing bids and offers to assist a trader to make an order.”
	
and further:
“The Board held that the claims do not contain an inventive concept. It determined that receiving market information is simply routine data gathering, and displaying information as indicators along a scaled price axis is well-understood, routine and conventional activity that does not add something significantly more to the abstract idea. J.A. 28, No. 18-1063 (citing, e.g. J.A., 28-4, 3301, 3379-80, No. 18-1063). It is likewise determined that selecting and moving an icon is well-understood, routine, conventional activity. J.A. 28-29, No. 18-1063 (citing J.A. 3871-73, No. 18-1063). It considered the elements both individually and as an ordered combination and concluded they did not transform the claim into a patent eligible application of the abstract idea. We agree.”  (Id. at 1093)

With regards to the ‘056 patent, TT argued that the claims improve computer functionality by improving on the intuitiveness  and efficiency of prior GUI tools and the Court referenced the specification which made clear that the invention helps the trader process information more quickly, not as an improvement to computer functionality as alleged by TT. (Id. at 1094). The Court concluded that they “see no merit to TT’s argument and affirm the Board’s conclusions that claims 1-4 and 8-15 are patent ineligible.” (Id.)
Similarly, with respect to the ‘374 patent, TT again argued that the patent is for a technological invention and that an improvement over prior art interfaces inherently improves the functioning of a computer. (Id). The Court also found this argument unavailing and that claim 1 of the ‘374 patent does not solve any purported technological problem. (Id. at 1095)
In Trading Technologies International v. IBG LLC, 921 F.3d 1378-1387 (2019), the Federal Court of Appeals reviewed a CBM review by the PTAB of US Patent 7,783,556.  In this instance, the claim at issue recited a method for displaying market information on a graphical user interface where a computing device receives a current highest bid and lowest ask price for a tradeable object from an electronic exchange; identifying a long or short position taken by a user with respect to the tradeable object; computing a plurality of values based on the long or short position; displaying the plurality of values along a value axis; displaying a first indicator at a first location corresponding to a first value along the value axis and moving the first indicator relative to the value axis to a second location corresponding to a second value along the value axis responsive to an update to a particular price. (Trading Technologies International v. IBG LLC, 921 F. 3d 1378, 1381-82 (2019) The claims were found ineligible pursuant to the CBM review by the PTAB and TT appealed.
The Board determined that Claim 1 did not recite a technological feature that is novel and unobvious over the prior art because the patent indicates that the claimed technological features are known technologies and did not recite a technical solution to a technical problem because the problem disclosed in the patent is that traders need additional information on a trading screen to effectively analyze the market, which is a business problem, not a technical one. (Id at 1382)  Claim 1 was described as essentially taking the prior art trading screen of Figure 2, calculates P& L (profit and loss) for a range of price levels and displaying the P&L values along an axis. (Id. at 1383)  TT argued that the claim improved the usability, visualization, and efficiency of prior art trading screens, however the Court reasoned that merely providing a trader with new or different information in an existing trading screen is not a technical solution to a technical problem and instead focuses on improving the trader, not the functioning of the computer. (Id at 1383)
TT asserted the claims were not directed to an abstract idea because they provide a particular graphical user interface that improves usability, visualization, and efficiency, however the Court found their contentions unavailing. (Id. at 1384)  The Court reasoned that the claims were focused on providing information to traders in a way that helps them process information more quickly and were a “tool for presentation” that was simply a generic computer. (Id. at 1384-1385)  The Court concluded that the claims fail because arranging information along an axis does not improve the functioning of the computer, make it operate more effectively, or solve any technological problem and are thus directed to an abstract idea. (Id. at 1385)  At step two, the Court considered the claims individually and as an ordered combination and concluded that the claims failed to recite an inventive concept. (Id.)
The decisions indicate that the use of a tool for presentation upon a generic computer that is geared towards a business problem and does not provide a technical solution to a technical problem does not result in an improvement to technology.
The instant claim similarly uses the claimed trading device (that is simply a generic computer as disclosed above) as a tool for presentation.  The trading interface displayed in a GUI on the display device of the trading device displays received current market data along a central price axis in a first interface format and then when toggled (by the trader) the received toggle command causes the first interface format to be minimized and replaced by a second interface format displaying the same received current market data; receiving through a user input device a command selecting a first price level and submitting a first order to trade the tradable object at the selected price level.

“The disclosed embodiments generally relate to systems and methods for providing trading interfaces that include trading tools and display market data in a manner than assists traders in executing trades. Some embodiments are directed to systems and methods for displaying market data which are operatively configured to alternate the presentation of the market data between multiple formats responsive to a user selection, wherein at least one of the formats is condensed by converting numerical values to graphical or visual representations thereof which reduces the amount of cognitive workload required to review, detect, and monitor the market data, among other things, while also continuing to convey useful information that facilitates the execution of trades in tradable objects.” (See Applicant Specification paragraph 18)

“Exemplary embodiments described below include various trading interfaces that present market data in multiple formats which are intended to allow a trader to gain a fast, accurate and comprehensive view of the current market conditions for a large number of tradable objects through data visualization among other things.  It should be understood that market data is not limited to any particular types of data, and may include information received directly from the exchange 130 or data generated by the trading device 300 (as a function of the market data received from the exchange 130 or otherwise), for example.” (See Applicant Specification paragraph 66)

It is clear from the disclosure that similar to those claims determined to be subject matter patent ineligible by the Court, the instant claims are not reciting a technical solution to a technical problem but rather are providing trading interfaces that focus on improving the trader’s ability to process information more quickly by using a tool for presentation presented upon a generic computer.  The instant claims are not solving any technological problem or improving the functioning of the computer and not resulting in an improvement to technology.
Applicant further presents additional arguments arguing that while the claims are directed to an electronic trading system that often involves a judicial exception such as a fundamental economic practice or commercial activity that they are not directed to those judicial exceptions but that the pending claims are directed to a trading device and user interface that operate as part of an electronic trading system and not part of the electronic exchange or any other element embodying an abstract idea.  (Id. at page 8)  Applicant further refers to the claimed mechanisms of a gateway and synthetic order manager are used in a financially related context that is irrelevant to the analysis concluding that the claims are directed to a specific technology improvement with respect to electronic trading systems and not to any of the judicial exceptions as alleged in the Office Action. (Id).This argument is confounding.  There is no gateway or synthetic order manager recited in the claims.  It appears that perhaps part of these arguments were not intended to be argued with respect to the instant application.
Id at page 8)  These assertions were not made in the previous Office Action.  Again, it appears that this argument is not related to the instant application or has elements of the argument missing.  Examiner does note that paragraph 18 of the Applicant’s Specification does make reference to the format being condensed by converting numerical values to graphical or visual representations which reduce cognitive workload required to review, detect and monitor the market data, however this was not asserted by the Office Action in any manner.  This argument is confusing and not persuasive.  Further, the cognitive workload that is referred to would be that of the trader themselves, which, as noted above, is not an improvement to technology.
Applicant then asserts that the Office Action recited that the claims were directed to “displaying market data in different formats at selected price levels and submitting order to trade at selected price levels.” (See Applicant’s Arguments dated 07/19/2021 at page 8)  This is not a complete representation of the abstract idea that was disclosed by the previous Office Action.  The previous (and current) 101 rejection states:
“The series of steps recited describe displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.”  (Non-Final Rejection of Application 13/937,997 dated 03/17/2021, page 3) 


Applicant argues that the characterization of the abstract idea ignores the subject matter of the present application and recited by the pending claims are first and foremost part of an electronic trading system and in particular to specific features and functionality of an electronic trading system that implements a graphical user interface that facilitates communication and data visualization of information provided by an electronic exchange. (See Applicant’s Arguments dated 07/19/2021 at page 8)  Examiner disagrees.   
Though Applicant asserts that the claimed GUI and interface operate as part of an electronic trading system, there is no trading system claimed. The present claims are reciting a method that receives current market data from an electronic exchange that is displayed in a GUI on a trading device Id. at 9)
Applicant further argues that the claim, if found to be abstract, are subject matter patent eligible under Prong Two of Step 2A that the claims as a whole are integrated into a practical application. (Id. at page 9)  Examiner disagrees.  The claims are displaying information in different forms as instructed to by a user.   Changing the format in which the data is displayed as determined by the user in the trading interface does not represent an improvement that integrates the judicial exception into a practical application.
As noted for the reasons above, the claims do not reflect “other technology” as discussed in MPEP 2106.04(d)(1) on the basis of Ex Parte Smith.  This argument remains unpersuasive.
The claims remain rejected under 101.

As to the 103 Rejection:
In response to the arguments and amendments made, there is no prior art rejection being applied at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        July 26, 2021